Citation Nr: 1527503	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09- 03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 21 to August 9, 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a Travel Board hearing in May 2012; however he failed to report for the hearing.  Nevertheless, as he has not provided cause for his failure to appear or requested another hearing, the VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2014)

This matter was previously remanded by the Board in July 2012 and August 2014 for further development and is now ready for disposition.  


FINDING OF FACT

A psychiatric disability was not incurred in or caused by active service, and a psychosis did not manifest to a compensable degree within one year following separation from service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, claimed as depression, have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated July 2007 and October 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, which he attributes to his short period of service in recruit training, which he asserts was akin to prison.  

Service connection may be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).


Certain chronic diseases, including psychosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Here, however, the Veteran has never been diagnosed with psychosis.  Therefore, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

After a review of the pertinent medical evidence, the Board determines that service connection is not warranted.  First, a review of the service medical records shows the Veteran reported that he had, or has had, depression or excessive worry in an August 1966 report of medical history.  The examiner noted the Veteran experienced no significant illness or injury during the current term of service and no aggravation of a pre-existing condition that were listed on his report of medical history.  There were no further findings made.  

Next, the post-service evidence does not reflect symptoms related to an acquired psychiatric disorder were not shown until he began to seek psychiatric treatment in 1994.  The Board emphasizes that this first indication of a post-service acquired psychiatric disorder is approximately 27 years after he left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his acquired psychiatric disorder is related to service.



Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, at an August 2012 VA examination, the examiner noted review of the Veteran's claim file and electronic medical record.  The Veteran reported that he was first evaluated by a mental health provider following a stroke in 1994 in order to apply for social security disability benefits.  The examiner diagnosed recurrent major depressive disorder in remission.  The examiner opined that it was less likely as not that the Veteran's depression symptoms were the result of his service.  The examiner noted that the Veteran was not able to recall the specific problems he was having at the time of discharge.  The examiner noted a February 2004 record indicated the Veteran felt suicidal since 1994 when a stroke occurred.  The examiner concluded that the Veteran's depressive symptoms have been secondary to situational stressors. 

VA obtained an additional medical opinion in October 2014.  The examiner noted review of the Veteran's claim file to specifically include the Veteran's August 1966 medical history report.  The examiner opined that the Veteran's major depressive disorder less likely than not had its onset during active service.  The examiner reasoned that the Veteran began to report depressive symptoms after having multiple transient ischemic attacks in 1994.  The examiner indicated there was no evidence that the Veteran had a chronic psychiatric condition that was experienced after discharge until 1994.  The examiner noted that in all likelihood, the depression symptoms associated with or in response to boot camp would have likely subsided or remitted.  The examiner found that VA treatment notes support the remission of symptoms.  The examiner further noted that the Veteran's psychiatric symptoms were never documented until after 1994. 

A review of VA treatment records and the records from the Social Security Administration shows that the Veteran receives treatment for mental health.  However, there is no indication from the treatment notes of record that the Veteran's depression has been related to active service.  Furthermore, there is no evidence to suggest that the Veteran received psychiatric treatment, or was diagnosed with a psychiatric disability, within one year of separation from active service.  

The Board finds that the August 2012 VA examination report and October 2014 VA medical opinion, when read together, are adequate to decide the Veteran's claim based on the discussion of evidence, consideration of the Veteran's contentions, and thorough supporting rationale for the conclusions reached.  Both examiners reported a review of the record.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The October 2014 VA examiner specifically noted review of the Veteran's August 1966 report of medical history at separation.  Importantly, the October 2014 examiners discussed the Veteran's report of depression at separation and found that it subsided given the many years the Veteran went without psychiatric treatment.  Moreover, the examiners noted that the Veteran's depression was less likely due to service, but rather due to the health problems that began in 1994.  The Board finds that the VA examiner's opinions are competent, credible, and persuasive.  Furthermore, there is no contrary competent evidence of record that shows that any current psychiatric disability is related to the Veteran's service. 

While the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical opinion on the etiology of a psychiatric disability.  The issue in this case is outside the realm of common knowledge of a lay person, as the intricacies of diagnosing and opining regarding the etiology of a psychiatric disability are not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran has never reported that any medical professional has told him that psychiatric disability is related to service.  The Veteran has not presented any competent evidence relating a psychiatric disability to service.

Moreover, while the Veteran is competent to testify about the presence of observable symptomatology since service, the Board finds that his statements regarding such service are not credible.  As an initial matter, the Board cannot ignore the fact that he waited for decades before filing his claim for benefits.  Additionally, the fact that he sought psychiatric treatment only after experiencing other significant disorders in 1994 also diminishes the credibility of his assertions that psychiatric symptoms were present prior to that time.  

As the preponderance of the evidence is against the claim for service connection for a psychiatric disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, is denied. 



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


